Citation Nr: 1119779	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for anoxic brain injury, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 2003 to August 2003 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied service connection for PTSD and for an anoxic brain injury.

The Board notes that the Veteran's guardian, his mother, requested a Travel Board hearing before a Veterans Law Judge, but withdrew her request for a hearing through written correspondence, dated in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims.  In a November 2008 statement, the Veteran's guardian indicated that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although the Veteran's guardian did not specify why the Veteran is receiving SSA benefits, in light of the evidence showing the Veteran's severe health impairment following a drug overdose in March 2007-which resulted in the anoxic brain injury-the Board finds it reasonable to assume that the Veteran is receiving SSA benefits for at least one of the issues on appeal.  It does not appear that any efforts have been made to obtain the Veteran's SSA records.  

With regards to the potential relevance of the Veteran's SSA records, the Board observes that the ultimate question in this case is whether the Veteran had PTSD prior to the March 2007 overdose.  The Veteran's custodian essentially contends that the Veteran had PTSD that was undiagnosed and that his PTSD symptoms caused him to abuse drugs and alcohol, which resulted in the overdose that caused his anoxic brain injury.  A review of the Veteran's treatment records from his discharge from service until the March 2007 anoxic brain injury fail to show any diagnosis of PTSD.  Although the Veteran began receiving SSA benefits after the anoxic brain injury, it is possible that the SSA records could contain medical opinions regarding whether the Veteran had PTSD prior to the anoxic brain injury.  Thus, the Board finds that the Veteran's SSA records may be relevant to determine whether the Veteran had PTSD.  

Since the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in North Little Rock, Arkansas.  Thus, pertinent ongoing treatment records, dated from September 2009, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA decision awarding disability benefits along with copies of the underlying medical records considered in awarding benefits to the Veteran.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran's guardian should be notified in writing.
2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received since September 2009.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in North Little Rock, Arkansas since September 2009.  If any such records identified by the Veteran's guardian are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran, his guardian, and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


